PERUPETRO S.A. RECEPCIÓN

Esta etiqueta se ha empleado en razón a que el
150-9001 5 E volumen del presente documento no permitía su
BUREAU VERITAS 2 signatura directa con nuestro equipo sellador.
“Certification a UKAS,

NOTAR

Av. Jorge Basadre 280 - San Isidro Central Te
RPC; 981321178 / 9981
informes notariatambini.cor Servicio

icios en

KARDEX: 41688 ESCRITURA: 1571

INTRODUCCIÓN: EN LA CIUDAD DE LIMA, DISTRITO DE SAN ISIDRO, A LOS TREINTA DÍAS DEL MES DE MARZO DEL DOS MIL CATORCE,

ANTE MI, MONICA MARGOT TAMBINI AVILA, ABOGADA Y NOTARIA DE ESTA CAPITAL;

COMPARECEN:=

TAFUR MARÍN, ISABEL MERCEDES, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE PROFESION ABOGADA, IDENTIFICADA
CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO 08203459, DE ESTADO CIVIL CASADA, SEÑALANDO DOMICILIO PARA ESTOS
EFECTOS EN AVENIDA LUIS ALDANA NUMERO 320, DISTRITO DE SAN BORJA, PROVINCIA Y DEPARTAMENTO DE LIMA; QUIEN PROCEDE

EN REPRESENTACIÓN DE PERUPETRO S.A. CON RUC NUMERO 20196785044, FACULTADA SEGÚN ACUERDO DE DIRECTORIO NO. 007-

2014 DE FECHA 31 DE ENERO DE 2014, QUE SE INSERTA Y A QUIEN IDENTIFICO, DE LO QUE DOY FE.

FERREYROS CANNOCK, RAFAEL GUILLERMO,

'ANIFIESTA SER DE NACIONALIDAD PERUANA, DE PROFESIÓN ADMINISTRADOR

DE EMPRESAS, IDENTIFICADO CON y all
DOMICILIO PARA ESTOS EFECTOS ÉN AVENIDA VI

A. A
AL DE IDENTIDAD NUMERO 08261254, DE ESTADO CIVIL CASADO, SEÑALANDO

1

IDRES BELAUNDE NUMERO 147, EDIFICIO REAL SEIS, OFICINA 201, DISTRITO

Z Z | DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE QUIEN PROCEDE EN REPRESENTACIÓN DE MAPLE GAS CORPORATION DEL.
E Z 5 | PERU S.R.L. CON RUC NUMERO 20195923753, FACUETADO SEGÚN PODER INSCRITO EN LA PARTIDA NUMERO 12076950 DEL REGISTRO
Yes 3 | DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAEDELLIMA Y A QUIEN IDENTIFICO DE LO QUE DOY FE,
Y

3 2Í | Los COMPARECIENTES: SON INTELIGENTES EN EL IDIOMA CASTELLANO, QUIENES SE OBLIGAN CON CAPACIDAD, LIBERTAD Y
3 9 CONOCIMIENTO SUFICIENTE, DE LO QUE DOY FE¿ EONEQRME AL ARTÍCULO 540 Y 55% DEL DECRETO LEGISLATIVO DEL NOTARIADO NO
| E | 1049 Y ME ENTREGAN UNA MINUTA FIRMADA Y Eos POR LETRADO LA MISMA QUE ARCHIVO EN EL LEGAJO RESPECTIVO BAJO EL
LE. uomero oe orpen conresponoIenTE y CostiSEMIRERSA ES como SGU

MINUTA:

SEÑOR NOTARIO: =

SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA
EXPLOTACIÓN DE HIDROCARBUROS EN LOS LOTES 31-8 Y 31-D, QUE CELEBRA DE UNA PARTE PERUPETRO S.A. CON RUC NO. 20196785044,
CON DOMICILIO EN LA AV. LUIS ALDANA NO. 320, DISTRITO DE SAN BORJA, PROVINCIA Y DEPARTAMENTO DE LIMA, DEBIDAMENTE
REPRESENTADA POR SU GERENTE GENERAL, ISABEL MERCEDES TAFUR MARÍN IDENTIFICADA CON DOCUMENTO NACIONAL DE INDETIDAD
NUMERO 08203459 , COMO DOMICILIO LEGAL EN AV. LUIS ALDANA NO. 320, DISTRITO DE SAN BORJA, PROVINCIA Y DEPARTAMENTO DE LIMA,
NOMBRADA POR ACUERDO DE DIRECTORIO NO. 007-2014 DE FECHA 31 DE ENERO DE 2014, A LA QUE EN ADELANTE SE DENOMINARÁ
*PERUPETRO”; Y DE LA OTRA PARTE, MAPLE GAS CORPORATION DEL PERU S.R.L., CON RUC NO. 20195923753, CON DOMICILIO EN LA AV.
VÍCTOR ANDRÉS BELAÚNDE NO. 147, EDIFICIO REAL SEIS, OFICINA 201, DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA,
DEBIDAMENTE REPRESENTADA POR SU PRESIDENTE EJECUTIVO, RAFAEL GUILLERMO FERREYROS CANNOCK, IDENTIFICADO CON DOCUMENTO

NACIONAL DE IDENTIDAD NUMERO 08261254, SEGÚN PODERES REGISTRADOS EN LA PARTIDA NO. 12076950 DEL REGISTRO DE PERSONAS

JURÍDICAS DE LIMA, A QUIEN EN ADELANTE SE DENOMINARÁ "MAPLE", EN LOS TÉRMINOS Y CONDICIONES SIGUIENTE

MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN LOS LOTES 31-8 Y 31-D =

Pac. 1

NOTARIA TAMBINI

Av. Jorge Basadre 280 - San isidro Central Telefónica: 222-6333 / 204-1400
RPC: 981321178 / 998132812
informes notariatambini.com Servicios en línea: www.notariatambin

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

Cláusula Primera=

1.1 PERUPETRO S.A. (en adelante, PERUPETRO) y THE MAPLE GAS CORPORATION DEL PERÚ, SUCURSAL PERUANA celebraron el Contrato
de Licencia para la Explotación de Hidrocarburos de los Lotes 31-B y 31-D (en adelante, el Contrato), el mismo que conforme a ley fuera

aprobado por Decreto Supremo N? 21-94-EM y elevado a escritura pública y suscrito el 30 de marzo de 1994, ante el Notario Público de

Lima Dr. Ricardo Fernandini Barreda.

1.2 Mediante Decreto Supremo N 002-2007-EM de fecha 18 de enero de 2007, se aprobó la primera mo(

¡cación del Contrato, con el
objeto de establecer topes a los porcentajes de regalías, la misma que fue elevada a escritura pública y suscrita con fecha 19 de marzo de

2007, ante el Notario Público de Lima Dr. Ricardo Fernandini Barreda, =

1.3 Mediante Decreto Supremo N* 086-2007-EM de fecha 29 de diciembre de 2007, se aprobó la segunda modificación del Contrato, a fin
de reflejar la transformación de THE MAPLE GAS CORPORATION DEL PERÚ, SUCURSAL PERUANA a una sociedad de responsabilidad
limitada, domiciliada en el Perú, denominada MAPLE GAS CORPORATION DEL PERÚ S.R.L. (en adelante MAPLE); así como la sustitución del
Garante Corporativo MAPLE RESOURCES CORPORATION por THE MAPLE COMPANIES, LIMITED.

1.4 Mediante la carta MG-LEGL-L-0006-2011, de fecha 09 de febrero de 2011, MAPLE solicita justificadamente la prórroga del Contrato por

un plazo adicional de diez (10) años, de acuerdo a lo establecido en el acápite 3.1 de la Cláusula Tercera del Contrato.

1.5 Con carta MG-LEGL-L-0039-13, de fecha 29 de abril de 2013, MAPLE adjunta un Informe Técnico de Explotación correspondiente a los
Lotes 31-8 y 31-D que detalla las actividades que ha realizado, así como aquellas actividades futuras que tiene previsto realizar en el

periodo de la prórroga solicitada. =

Cláusula Segunda.
Para efectos de reflejar lo establecido en las cláusulas precedentes, las partes han acordado introducir en el Contrato las modificaciones y

[ficación del'Cobtrato de Licencia para la Explotación de Hidrocarburos de los
Q14-EM”.

*3.1 El plazo del presente Contrato es de treinta (30)' gntados a partir de la Fecha de Suscripción, a menos que de conformidad con
lo establecido en otras estipulaciones del Contrato vé

a partir de la Fecha de Suscripción. Para este efecto antes de dar inicio al
artes Afarárida extensión: ej. plazo para la explotación de dicho Gas Natural

No Asociado, teniendo en cuenta los criterios que señ
2.3 Agregar el acápite 5.21, el cual quedará ca ea

“5,21 Durante los primeros tres (3) Años contados a partir de la Fecha de Tercera Modificación el Contratista deberá: ——==-
a) Instalar nuevo grupo electrógeno y bomba de relnyección de agua de formación, para atender los incrementos del consumo de energía y

de la producción de agua de los yacimientos. .
b) Terminar la recompletación y/o reactivación de siete (7) pozos, informando su ejecución a PERUPETRO S.A.”
LIMA, 30 DE MARZO DE 2014.
FIRMADO: DOS FIRMAS ILEGIBLE:

UNA FIRMA ILEGIBLE DE ABOGADO QUE AUTORIZA LA PRESENTE MINUTA DOCTOR DIEGO RENATO MARTINEZ VILLACORTA CON

REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA NUMERO 56858..

T

PAG. 2

www.notariatambini.com

BINI

1204-1400

12
worw.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TE STIMO WN 10

cif peo

TRANSCRIPCIÓN

Pongo en su conocimiento que en la Sesión No. 02-2014, realizada el 31 de Enero del
2014, el Directorio-adoptó el Acuerdo siguiente:

ENCARGAN LA GERENCIA GENERAL DE PERUPETRO'S.A.. ALA SEÑORA ISABEL
MERCEDES TAFUR MARIN, CON FECHA EFECTIVA 01 DE FEBRERO DEL 2014,

ACUERDO DE DIRECTORIO No. 007-2014

San Borja, 31 de Enero del 2014
Escuchada la exposición del Presidente del Directorio; y,
Considerando:

Que, mediante Acuerdo de Directorio No. 005-2014, de 31 de Enero. del 2014, se dio por
concluido el destaque, a tiempo parcial, en el Ministerio de Energía y Minas, de la señora
Isabel Mercedes. Tafur Marin, Secretaria. del Directorio. de, PERUPETRO S.A., debienda
reincorporarse a PERUPETRO:S.A. a partir del 01 de Febrero del 2014;

106-2014, de 31 de Enero del 2014, se-encargó
la función de brindar su apoyo y asesoria para
a autorización de expedientes ambientales,

cuyos pl aquellos plazos. que- establecen las normas
< sobre la encargatura: que venia efectuando, en la
Gerencia General de

RO S.A.; con fecha efectiva 31 de Enero del 2014;

Que, se ha visto. por cg
la señora Isabel Merc

e encargar la: Gerencia General de PERUPETRO S.A, a
¡r Marín; Secretaria del Directorio;

Jo-44* del Estatuto Social de PERUPETRO S.

ABOGADA
NOTARIA DE Ll

De conformidad con eli

El Directorio, por unant

1.  Encargarla 8 jeneral de PERUPETRO:S:A,, a la señora Isabel Mercedes
Tafur Marín, a partir del 01: de Febrero-del'2014.

2. Altérmino de la encargatura, referida en el-numeral 1. precedente, la señora Isabel
Mercedes Tafur Marín, retornará al puesto de Secretaria del Directorio, del cual es
Titular.

3. — Encargar a la Administración el cumplimiento del presente Acuerdo.
4. — Exonerar el presente Acuerdo del trámite de lectura y aprobación de Acta
Lo que transcribo a usted para su conocimiento y demás fines.

San Borja, 31 de:Enero del 2014-

L
pate
DE

Eurs-ogTIGAS CÚNEO
Presidente del: Directorio
PERUPETRO SA

all 1
ISABEL TAFUR: MARÍN
Socentria det rocio

PAG. 3

NOTARIA TAMBINI

Av. Jorge Basadre 280 E al Telefónica: 222-6353 / 204-1400
a 21178 / 998152812 o
icios en línea: www.notaristambini.com

informes notariatambi

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

¡Peri Spetro]

TRANSCRIPCIÓN

Pongo en su conocimiento que en la Sesión No. 04-2014, realizada el día 24 de febrero
de 2014, el Directorio adoptó el Acuerdo siguiente:

APRUEBAN PROYECTO DE MODIFICACIÓN DEL CONTRATO DE RENCIA PARA
LA EXPLOTACIÓN DE HIDROCARBUROS EN LOS LOTES 31-B:Y 3:

ACUERDO DE DIRECTORIO No. 018-2014
San:Borja.24 de febrero de-2014

¿de 13 de:febrero:de 2014; mediante. el
ecto de: Modificación: del Contrato: de
3

Considerandg'

Que: mediante Decreto: S l marzo: de 199:
aprobó: el Contrato-de Lives Hidrocarburos en los Lotes 3
31-D, suscrito entre PERUPE y THE MAPLE GAS CORPORATION DEL PERÚ,
SUCURSAL PERUANA, conf de marzo de 1994 y elevado a escrítura pública por
al Notario Público de Lima Emandini Bameda; :

Que, mediante Decreto Suy (002-2007-EM, de fecha f8 de enero. de: 2007. se
aprobó la: modificación del

los Lotes 31-8 y 31-D, e

misma que fue elevad: 3 y suscrita con fécha 19: de marzo de 2007.
ante el Notario de Lima Ricardo Femandini Barreda;

Que, mediante Decreto Supremo No, 086-2007-EM, de fecha 29 de diciembre: de 2007,
se aprobó la modificación dei Contrato de Licencia para la Explotación de Hidrocarburos.
en los Lotes 31-8 y 31-D, a fin de reflejar la transformación de la sucursal denominada
THE MAPLE GAS. CORPORATION DEL PERÚ, SUCURSAL PERUANA, a una sociedad
de responsabilidad limitada domiciliada en el Perú, denominada MAPLE GAS
CORPORATION DEL PERÚ S.R.L., así como la sustitución del Garante. Corporativo
MAPLE RESOURCES CORPORATION por THE MAPLE COMPANIES, LIMITED, (a
misma que fue elevada a escritura pública y suscrita con fecha 02 de entero-de 2008, ante.
el Notario de Lima Jorge Eduardo Orihuela Iberico;

Que, mediante carta MG-LEGL-L-0006-2011., de fecha 09 de febrero de 2011, MAPLE
GAS CORPORATION DEL PERÚ S.R.!. solicitó justificadamente la: prórroga del! Contrato
por un plazo adicional de diez (10) años, de acuerdo a lo establecido en.el acápite: 3.1 de
la Cláusula Tércera del Contrato;

Que, con:.carta MG-LEGL-L-0039-13, de. fecha 29 de abril de 2013, MAPLE-GAS
CORPORATION: DEL PERÚ: S.R.L. adjuntó un Informe Técnico de Explotación
correspondiente a los Lotes 31-B y 31-D'que detalla las actividades que:ha realizada; :así'
como: aquellas actividades fiituras que tiene previsto realizar en el periodo de lá prórroga
solicitada;

PAG. 4

www.notariatambini,com
A TAMBINI

Av. Jorge Basadre 280 - San
: 2 APC:

informes notariatambini

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TEST [ M OR TIO

Peri par]

Acuerdo de Directorio No. 018-2014 2

Que, el Artículo 12* del Texto Único Ordenado de la Ley No. 26221. Ley Orgánica de
Hidrocarburos, aprobado mediante Decreto Supremo No. 042-2005-EM, establece que
los Contratos, una vez aprobados y suscritos, sólo podrán ser modificados por acuerdo
escrito entre las partes; agrega que las modificaciones serán aprobadas por Decreto
Supremo refrendado por los Ministros de Economía y Finanzas y de Energía y Minas,
dentro del plazo establecido en el Artículo 11* del Texto Único Ordenado;

Que, en el Informe Técnico, Legal y Económico No. GFCN-023-2014, de 12 de febrero de
2014, adjunto al Memorando No. CONT-GFCN-024-2014, se concluye que el Proyecto de
Modificación del Contrato de Ligencia para la Explotación de Hidrocarburos en los Lotes
31-B y 31-D se ajusta a lo establecido en el Texto Única Ordenado de la Ley No. 26221,
Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM, por lo
que resulta procedente su aprobación por el Directorio de PERUPETRO S:A.:

De conformi A ¡Social de-PERUPETRO S.A.;

1. Aprobar el Proyecto
Hidrocarburos: en los [E
EM y sucesivamente $
086-2007-EM, a fin di
aprobar el: Proyect
Modificación; los que $
mismo.

ficación del. Contrato. de Licencia para la Explotación de
B y 31-0, aprobado:por Decreto Supremo No. 21-94-
lo por los Decretos Supremos No. 002-2007-EM y No.
el Contrato por un plazo:de diez (10) años; así como,
reto Supremo, correspondiente a la mencionada
tan: al presente: Acuerdo y forman parte integrante del

2. Elevar-al Ministensá Minas los Proyectos de Decreto Supremo y de
Modificación del: Contrato: de Licencia para la Explotación de Hidrocarburos en los
Lotes. 31-8 y 31-D, referidos: enel: numeral 1 precedente, para su correspondiente
trámite de aprobación

3. Autorizar a la Gerencia General de PERUPETRO S.A. a suscribir la Modificación del
Contrato de Licencia para la Explotación de Hidrocarburos en los Lotes 31-8 y 31-D
una vez que se haya expedido el correspondiente Decreto Supremo.

4,  Exonerar el presente Acuerdo del trámite de lectura y aprobación de Acta.

Lo que transcribo a usted para su conocimiento y demás fines.

San Borja. 24 de febrero de 2014

<luig garicas cúneo
Prosidlené dal Directorio

PERUPETRO S.A,

ROBERTO: GUZMÁN: OLIVER
Secretario. del: Directorio (9)

PAG. 5

NOTARIA TAMBINI

Ay. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
RPC: 981321178 / 998132812 o
informes(Dnotariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

XARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922

INTRODUCCIÓN: EN LA CIUDAD DE LIMA, DISTRITO DE SAN ISIDRO, A LOS CINCO. DÍAS DEL MES DE AGOSTO DEL DOS Mn TRECE,
ANTE ML GAROLA CECIUA HIDALGO MORAN, ABOGADA — NOTARIA PÚBLICA DE LIMA; EN REEMPLAZO DE LA DE IGUAL CLASE DOCTORA
MÓNICA MARGOT TAMBINI AVILA, POR LICENCIA CONCEDIDA POR EL COLEGIO DE NOTARIOS DE LIMA SEGÚN RESOLUCIÓN le 262-
2019cauo
COMPARECE
PONTIRE, JAMES LEE, QUIEN NANIHTESTA SER DE NACIONALIDAD NORTEAMERICANA, DE OCUPACIÓN GERENTE, IDENTIRICADO Con
CARNE DE EXTRANIERIA MUNRO ODOAEOSGO, DE ESTADO CIVIL CASADO; QUIEN PROCEDE EN REPRESENTACIÓN DE MAPLE GAS
CORPORATION DEL PERU S.R.L. CON RUC NUMERO 20195923753, FACULTADO SEGÚN ACTA DE JUNTA DE SOCIOS DE FECHA 22 DE
ALO DE 2013 QUE SE INSERTA YA QUIEN IDENTIFICO DE LO QUE DOY FEnommn
SELAÑANDO DOMICILIO PARA ESTOS EFECTOS EN VICTOR ANDRES BELAUNDE NUMERO 147, VIA! PRINCIPAL NUMEOR' 140, EDIFICIO
REAL SES, OFICINA 201, DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA.
EL COMPARECIENTE: ES INTELIGENTE EN EL IDIONA CASTELLANO, QUIEWVSE OBLIGA CÓN CAPACIDAD, LIBERTAD Y CONOCIMIENTO

cial
eS

RITURAS PÚBLICAS, UNA DE SUSTITUCIÓN Y NOMBRAMIENTO DE PRESIDENTE
CACIÓN DEL PACTO SOCIAL ASÍCOMO DE REVOCACIÓN DE FACULTADES, QUE OTORGO

TAPOUMIDENSE, IDENTIFICADO: CON CARNÉ DE EXTRANUERÍA N* 000480803, EN MI

EJECUTIVO Y MANDATARIO NACIONAL,
YO, JAMES. LEE PONTIFF, DE NACIONAL
CALIDAD DE REPRESENTANTE DE MAPLEÍGAS
ELECTRÓMICA NO. 12076950 DEL RESI
147, VÍA PRINCIPAL 140, EDIFICIO R
SIGUIENTES CUÁUSULAS:====.
PRIMERA: ANTECEDENTES=-
1 MEDIANTE ACTA DE JUNTA DESK
QUE SE ENCUENTRAN LA SUSTITUCIÓN. Y NOMBRAMIENTO DEL PRESIDENTE EJECUTIVO DE LA SOCIEDA!
12 MEDIANTE ACTA DEJUNTA DE SOCIOS DE FECHA 22 DE JULIO DE 2013, LA. SOCIEDAD. ADOPTÓ ACUERDOS COMPLEMENTARIOS A
LOS CONTENIDOS EN EL ACTA REFERIDA EN EL NUMERAL 1:1, ENTRE LOS QUE SE ENCUENTRA LA MODIFICACIÓN DEL PACTO SOCIAL,
SUSTITUCIÓN Y NOMBRAMIENTO DE MANDATARIO NACIONAL Y REVOCACIÓN DE FACULTADES, =========0
SEGUNDA; OBJETO===
CONFORME CONSTA EN LAS ACTAS A QUE SE REFIEREN LOS NUMERALES 1.1 Y 1.2 PRECEDENTES, LA JUNTA DE SOCIOS ACORDÓ LA
SUSTITUCIÓN Y NOMBRAMIENTO DEL PRESIDENTE EJECUTIVO Y DEL MANDATARIO NACIONAL, LA NODIFICACIÓN DEL PACTO SOCIAL ASÍ
COMO LA REVOCACIÓN DE FACULTADES, EN LOS TÉRMINOS QUE ARÍSE INDICAN. ===>

SÍRVASE USTED SEÑOR NOTARIO, ELEVAR A ESCRITURA PÚBLICA LA PRESENTE MINUTA Y EXTENDER LOS PARTES PERTINENTES PARA
EFECTOS DE SU

'RIPCIÓN EN EL REGISTRO DE PERSONAS JURÍDICAS DE LAS ACTAS REFERIDAS EN LOS MUMERALES 1.1 Y 12
PRECEDENTES,
LIMA, 31 DE JULIO DE 2013

JAMES L. PONTIF:> APODERADO; UNA FIRMA JLEGIBL:
UNA FIRMA ILEGIBLE DE ABOGADA QUE AUTORIZA LA PRESENTE NINUTA DOCTORA CARMEN LUZ PACHECO VILLAMARIN COM REGISTRO
DAL COLEGIO DE ABOGADOS DE LIMA NUMERO 50601. ==-

INSERTO LIBRO DE ACTAS: CAROLA CECILIA HIDALGO MORAN = NOTARIO DE LIMA, =m==ana=

pas. 6

wWww.notariatambini.com
NOTARÍA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6333 / 204-1400
7 RPC: 981321178 / 99815281 A
informesít notariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TESTIMONIO

KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922

CERTIFICO QUE HE TENIDO A La: VISTA EL LIBRO DENOMINADO: LIBRO DE ACTAS DE LA EMPRESA MAPLE GAS CORPORATION DEL
PERU S.A, LLEVADO CON LAS FORMALIDADES DE LEY, DEBIDAMENTE CERTIFICADO ANTE NOTARIO PÚBLICO DÉ LIMA DOCTOR JORGE E.
ORIHUELA IBERICO, REGISTRADO BAJO EL NÚMERO - 77721, DE: FECHA 09 DE OCTUBRE DE 2007, CONSTA DE 200 FOLIOS SIMPLES Y HE
CONSTATADO. QUE EN SUS FOLIOS 115 AL 118'INCLUSME, SE HALLA ASENTADA Y FIRMADA EL ACTA DE JUNTA GÉNERAL DÉ SOCIOS,
CUYA DIGITALIZACION ES COMO SIGUE

E]

ABOGADA
NOTARIA DE LIA

Dra. MÓNICA TAMBINI AVIL,

paG. 7

www.notariatambini.com
NOTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
RPC: 931321178 / 998152812
informes notariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922

0 dect fit ete oerio mo
Area del sao de ineacd 3 E z

1 Elecuivo dead, Sr alifslermo:
os terca ges de Mandato Na
o eos hos

pao, 3

PAG. 8

www.notariatambini,com
]

ra. MÓNICA TAMBI
ABOGADA
NOTARIA DE Lia

ll

NOTARL 1 1AMBINI

Av. Jorge Basadre 280 - 595 1

informes

e cc o ==""TESTIMONIO

KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922

Luego: de ua breve intercambio de opwiones; la Junta: Generil de Socios probo. por.
unanimidad de votos lo siguiente: he E
3:11 'Revocár, con fecha ofecto desde el 1*'de gogo

otorgadas al. Rafael Gullezmo Ferreyros Can

32: Precisar que; con efecto desde el:1” de:agosta:de' 2013, '
Ferreyros: Cannock. gozará. de: todas: las: facultades: otorgadas" 3: la- posición der
Presidente Ejecutivo. sin imitación s!guna; conforme:a lo establecido.mediante |
¡Sencral de Socios de lecha.10de mayo de 2015

Pac. 9

cñiotenabini,cona

NOTARIA TAMBINI

Av. Jorge Basadre 280 - San isidro Central Telefónica: 222-6353 / 204-1400
RPC: 931321173 / 998152812
informes notariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

KARDEX: 27095 ESCRITURA: 3317 MINUTA: 1922

pas. 10

wWww.notariatambini.conm
/

[A TAMBINI

/ 2 280 - San 1sidro Central Telefónica: 222-6333 / 204-1400
Av. Jorge Basadre o 0 Eo

G notariatambini.com Servicios en línea: ww

riatambini,com

informes

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TE ST IM ON 10

KARDEX: 37095 ESCRITURA: 3317

1922

ES DIGITALIZACIÓN DEL ORIGINAL. ranma a

LIMA, 05 DE AGOSTO DE 2 as mamma

CAROLA CECILIA MIDALGO MORAN - NOTARIO. DE LIMA============-
CONCLUSIÓN: LA NOTARIA QUE SUSCRIBE DEJA CONSTANCIA DE CUMPLIMIENTO DEL DECRETO LEGISLATIVO N* 1106: YO, LA
NOTARIA DEJO CONSTANCIA DE HABER CUMPLIDO CO! LA SÉTIMA DISPOSICIÓN COMPLEMENTARIA Y MODIFICATORIA DEL DECRETO
LEGISLATIVO N* 1108, DECRETO LEGISLATIVO DE LUCHA EFICAZ CONTRA EL LAVADO DE ACTIVOS Y OTROS DELITOS RELACIONADOS A
LA MINERÍA ILEGAL Y CRIMEN ORGANIZADO, QUE MODIFICA EL ARTÍCULO 55 DEL DECRETO LEGISLATIVO DEL NOTARIADO NO 1049, EN
TAL SENTIDO EL OTORGANTE DEL PRESENTE INSTRUMENTO PÚBLICO DECLARAN BAJO JURAMENTO Y BAJO SU RESPONSABILIDAD QUE
EL ORIGEN DE LOS FONDOS, SIENES U ACTIVOS QUE CADA UNO DE LOS MISMOS TRANSFIERE NO TIENE RELACIÓN ALGUNA CON EL.
LAVADO DE ACTIVOS, ESPECIALMENTE LO CONCERNIENTE A LA MINERA ILEGAL U OTRAS FORMAS DE CRIMEN ORGANIZADO, SIENDO SU
ORIGEN LÍCITO; HACIENDO EXTENSIVA ESTA DECLARACIÓN JURADA-A LOS MEDIOS DE PAGO UTILIZADOS, DE SER EL CASO, EN EL.
RMALIZA, DOY FE DE HABER SIDO LEÍDO ESTE INSTRUMENTO POR QUIEN COMPARECE, ASÍ COMO DE
HABER SIDO RATIFICADO EN SU CONTENIDO,

ACTO QUE POR LA PRESENTE SE

lO CONSTANCIA DE HABER INSTRUIDO A LOS OTORGANTES SOBRE LOS EFECTOS.
LEGALES DEL MISMO, EL PRESENTE INSTRUNENTO:SE ÍNICIA A.FOJAS 8770. (OCHO-MIL SETECIENTOS SETENTA ) DE MÚMERO DE
IENTOS SETENTA Y-DOS) VUELTA DE NÚMERO DE SERIE 2912922

- VUELTA DEL REGISTRO¿BE ES sUBICAS; EALAÑ A
« DE CONFORMIDAD: CON. ADO"1049, SE DEM: CONSTANCIA QUE EN EL PRESENTE INSTRUMENTO SE
"AS DE MAPLE. GAS CORPORATION DEL PERU S.R.L., CUYO TENOR.

LIMA, SIENDO LAS

E
3

POR NICEL 8. CHRISTIE, SEGÚN $008: QUE ENCONTRÁNDOSE CONFORME, SE ARCHIVO. -
8'596,502 PARTICIPACIONES: EMITIDAS. POR LA COMPAÑÍA, TODAS ELLAS INTEGRAMENTE

ABOGADA

NOTARIA DE LIMA
E
3
E
$
al

23'008,187 PARTICIPACIONES EMITIDAS A
2O/100 DÓLARES AMERICANOS), CAPA

Dra. MONICA TAMBINI AVI
á
E
ó
3
2

r
f
|
|
|

CONFORME, SE ARCHIVO. LA JUNTAUNIVERSAL DE SOCIOS FUE PRESIDIDA POR ÉL SEÑOR.NIOELB. CHRISTIE (EL "PRESIDENTE"); ACTUANDO COMO.
iCRETARIO EL SEÑOR TONY LEE MINES (EL “SECRETARIO”. ENCONTRÁNDOSE REPRESENTADAS LA TOTALIDAD DE LAS PARTICIPACIONES EMMIDAS
POR LA COMPAÑÍA, MABIENDO MAMFESTADO LOS SOCIOS SU VOLUNTAD DE CELEBRAR LA PRESENTE JUNTA UNIVERSAL DE SOCIOS SIN NECESIDAD
DE CONVOCATORIA PREVIA E, IGUALMENTE, HABIENDO ACORDADO DE UNA MANERA UNÁNIME LOS ASUNTOS A TRATAR, EL PRESIDENTE DECLARO
LEGAL Y VÁLIDAMENTE INSTALADA LA JUNTA UNIVERSAL DE SOCIOS DE ¿A COMPAÑÍA, DE CONFORMIDAD CON LO DISPUESTO POR EL ESTATUTO
SOCIAL Y POR ARTICULO 1200 DE LA LEY GENERAL DE SOCIEDADES. TOMANDO EL USO DE LA PALABRA, EL PRESIDENTE SEÑALO QUE, TAL COMO.
ERA DE CONOCIMIENTO DE LOS ASISTENTES, LA PRESENTE JUNTA UNIVERSAL DE SOCIOS TEMA POR O8:ETO TRATAR LOS SIGUIENTES PUNTOS De
AOENDA: 1. DESVINCULACIÓN DEL PRESIDENTE EJECUTIVO Y REVOCACIÓN DE PODERES; 2. NOMBRAMIENTO DE NUEVO PRESIDENTE
EJECUTIVO, APODERADO ESPECIAL PARA FORMALIZACIÓN DE ACUERDOS; 2. NOMBRAMIENTO DE APODERADO ESPECIAL PARA
FORMALIZACIÓN DE ACUERDOS.- ORDEN DEL DÍA: 2. Je a ERES.
COMO PRIMER PUNTO DE LA AGENDA, El PRESIDENTE PROPUSO A LA JUNTA PRONUNCIARSE RESPECTO A LA POSIBLE DESVINCULACI

DEL
PRESIDENTE EJEQUTIVO, ACTO SEGUIDO SOMETIÓ A VOTACIÓN DE LA JUNTA LA POSIBLE DESVINCULACIÓN DEL SEÑOR REX W. CANON
(DENTIFICADO CON CARNET DE EXTRANERÍA Ne 000103996, QUIEN'A LA FECHA OCUPA EL CAAGO DE PRESIDENTE EJECUTIVO OE LA COMPAÑÍA:
LUEGO OE UNA BREVE DELIBERACIÓN, LOS SOCIOS ACORDARON POR UNAMIIDAD LO SIGUIENTE; 1) ACEPTAR. LA DESVINCULACIÓN DEL SEÑOR REX
Vi. CANON IDENTIFICADO CON CARNET DE EXTRANIERÍA N% 000103996, DEL CARGO DE PRESIDENTE EJECUTIVO, LA.MISMA QUE GERÁ EFECTIVA,
DESDE EL 31 08 JULIO OE 2013.- 11) REVOCAR TODOS LOS PODERES CONFERIDOS POR LA- COMPAÑÍA AL SEÑOR REX 1. CANON, IDENTIFICADO CON
CARNET DE EXTRANJERÍA NO 00OL03995, SIENDO EFECTIVO EL PRESENTE ACUERDO DESDE EL 31 DE JULIO DE 2013.-2- MOMBRAMIENTO DEL.
MUEVO PRESIDENTE EJECUTIVO, EL PRESIDENTE SEÑALO QUE, EN VISTA DE LOS ACUERDOS ADOPTADOS POR LA JUNTA UNIVERSAL DE SOCIOS
RESULTABA NECESARIO: NOMBRAR AL NUEVO PRESIDENTE EJECUTIVO, PROFOMENDO: AL SEÑCA RAFAEL GUILLERMO FERREYROS CANNOCK
IDENTIFICADO CON Di NO 08261254 COMO NUEVO PRESIDENTE ESECUTIVO- DE LA COMPAÑÍA. ACTO SEGUIDO, LOS SOCIOS ACORDARON POR.
UNANIMIDAD LO SIGUIENTE: 1: NOMBRAR CÓMO NUEVO PRESIDENTE EJECUTIVO DE LA:COMPAÑÍA AL SEÑOR RAFAEL GUILLERMO. FERAEYROS
CANNOCK, IDENTIFICADO CÓN OMI NO 08261254, QUIEN GONTARA CON TODAS LAS FACULTADES SEÑALADAS EN LA CLAUSULA VIGÉSIMA NOVENA
TATUTO DE LA COMPAÑÍA PARA EL PRESIDENTE EJECUTIVO, SIN LIMITACIÓN ALGUNA. DICHO! NOMBRAMIENTO SERÁ EFECTIVO DESOS EL 1

paG. 6

pac. 11
YWw,nota

NOTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
- RPC: 981321178 / 998132312 o
informes(Gnotariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA; 706
KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922
DE AGOSTO DE 2013.- 3. NOMBRAMIENTO DE APODERADO ESPECIAL PARA FORMALIZACIÓN DE ACUERDOS. ACTO SEGUIDO Los Socios

ACORDARON POR. UNANIMIDAD OTORGAR A ROXANA MARIA GUZMÁN PAREDES IDENTIFICADA CON DIM NO 02165022 TODAS LAS FACULTADES PARA.
QUE ACTUANDO DE MANERA INDIVIDUAL PUEDA TRAMITAR LA FORMALIZACIÓN DE LOS ACUERDOS AQGPTADOS EN LA PRESENTE JUNTA, LAS
FACULTADES DELEGADAS INCLUYEN, PERO SIN LIMITAR, LA SUSGRIPCIÓN DE CUALQUIER DOCUMENTO, MINUTA, ESCRITURA PÚBLICA,
CERTIFICACIÓN, DECLARACIÓN, RECURSO, LEVANTAMIENTO DE OBSERVACIONES Y DEMÁS DOCUMENTOS Y/O INSTRUMENTOS PÚBLICOS O
PRIVADOS REQUERIDOS PARA EL PERTECCIONAMIENTO, FORMALIZACIÓN E INSCRIPCIÓN REGISTRAL DE LOS ACLERDOS ADOPTADOS EN La
PRESENTE JUNTA, NO HABIENDO MAS ASUNTOS QUE TRATAR, SE LEVANTO LA JUNTA UNIVERSAL DE SOCIOS A LAS 18.15 HORAS DEL MISMO DÍA Y
LUGAR, NO SIN ANTES HABERSE REDACTADO, LEÍDO, APROBADO Y SUSCRITO LA PRESENTE ACTA EN SEÑAL DE APROBACIÓN DE LOS ACUERDOS
ADOPTADOS Y DE CONFORMIDAD CON SU CONTENIDO, FIRMADO: NIGEL 8. CHRISTIE.- PRESIDENTE.- TONY LEE HINES.- SECRSTARIO.- MIEL 8.
ARISTIE EN REPRESENTACIÓN DE THE MAPLE COMPANIES, LIMITED,- MIGEL 8. CMRÍSTIE EN REPRESENTACIÓN OE THE MAPLE GAS CORRÓRATION

q

PERULTD.- MIGEL B, CHRISTIE EN REPRESENTACIÓN DE MAPLE PRODUCTION DEL PERÚ S.A... DE LO QUE 00Y FE:

PONTIFF., JAMES LEE.- FECHA DE FIRMA: CINCO DE AGOSTO DEL DOS MIL TRECE.- UNA HUELLA DIGITAL =om=rmnamamo a.
HABIENDOSE CONCLUIDO EL PROCESO DE FIRMAS ANTE MI LA NOTARIA CON FECHA CINCO DE AGOSTO DEL DOS MIL TRECE, DE LO QUE
Dor FE. HS
CONCUERDA.- DOY FE QUE El PRESENTE TRASLADO INSTRUMENTAL ES TRANSCRIPCIÓN DE LA ESCRITURA PÚBLICA DE FECHA. CINCO
DE AGOSTO DEL DOS MIL TRECE, QUE CORRE EM ME REGISTRO A FOJAS-8770: (OCHO MIL SETECIENTOS SETENTA), EXPEDIDA Y
AJTORIZADA POR MI, Y A. EXPIDE El PRESENTE TESTIMONIO NOTARIAL DE ACUERDO A LEY, EL
QUE RUBRICO EN CADA Ut NOEIIDAA LOSA LOS CHICO DIAS DEL MES DE AGOSTO DEL DOS MIL TRECE,
CONCUERDA.- DOY FE QU a :S TRANSCRIPCIÓN DE LA: ESCRITURA PÚBLICA DE FECHA CINCO
JAS: 3770. (OCHO MIL SETECIENTOS SETENTA), EXPEDIDA Y
ALGO MORAN, he e DE LIMA, EN! REEMPLAZO DE LA DE IGUAL CLASE DRA,
MONICA MARGOT TA! CONCEDIDA POR EDCOLEGIO-DE'MOTARIOS DE LIMA, SEGÚN RESOLUCIÓN N? 262»
2013-CNL/D Y A SOLICITUD DE PARTE 1% EXPIDE SEGUNDO: TESTIMONIO: NOTARIAL DE ACUERDO A LEY, YO MONICA
MARGOT TAMBINE AVILA, QUIEN ME £ AMI DESPACHO NOTARIAL EL. QUE RUBRICO EN CADA UNA DE SUS FOJAS, SELLO,
SIGNO Y ARMO ALOS-A LOS NUEVE DIAS AGOSTO DEL.DOS MIL TRECE. ===
Wenvgm/ece

pac. 12

www.notariatambini.com
ABOGADA
NOTARIA DE LIMA

al

NOTARÍA TAMBINI

Ay. Jorge Basadre 280 - San 1sidro Central Telefóni, 222-6353 / 204-1400
RPC: 981321178 / 998152812
informesíZ notariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TE STIMONIO

KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922

OMA REGISTRAL NL SEDE LIMA:
ONCIMA REGISTRAL LIMA.

m3 ]
TITULO N? : 2013-00731608
Fecha de Presentación: . 06/08/2013:

incoorados al índice de: Mandatarios la(s) siguiente(s)

EYROS CANNOCK RAFAEL GUILLERMO, (PRES, EJECUTIVO)
TONYLEE.. (MANDATARIO NACIONAD)

¿00 nuevos sols; derechos cobrados : 5/.200.00 uevos
goles y D jr: $0.00 nuevos sol

Recibo(s) Nás 10932 00020Z54-32 . 0DOZ3ÓSI-34. LIMA, 22 de
Agosto de 2011

»6. 8

pas. 13

www.notariatambini.com
NOTARIA TAMBINI

Ay. Jorge Basadre 280 - San 1si Central Telefónica: 222-6353 / 204-1400
Ñ  RPC:981321178/ 998152812 E
informes notariatambini.com Servicios en línea: www.notariatambini.com

ESCRITURA: 1571 MINUTA: 706
KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922
í ZONA REGISTRAL FIX SEDE UNA
SUNARP OFICINA RECISTILAL LIMA!

Paria 12016950

INSCRIPCION DE SOCIEDADES COMERCIALES DE RESPONSADILIDAD LIMITADA.
MAPLE CAS CORPORATION DEL PERU S.L.

REGISTRO DE PERSONAS JURIDICAS a
RUBRO “AUMENTO 0€ CAPITAL Y MODIF. SL ESTATUTO.
ooo?

Por Escrtua Pública de OSO, olrgado por ante al Moludo Carcla Ceci Hidalgo Moran, en
rsemplazo del de Igual ias Dra, Moria xorgs Teil Áo, an lo ciudad de La, y por unta Ganar
a 10108701) y Jon General de facha ZUOT/ZO1, de eordé:

aceptara de
204%, y rovocariodos

NL.CANNON al caigo do Present ecu al sd, acta desde
Tos poderes que learn confrids,alendo efécivo dicho acuerdo desde al

TON

RO FERREYROS CANNOCK (ON, Nr
lr contara con ls lacados señaladas en
fo sn ilacion guna,

la soledad a TONY LEE MINES, (CE 1" QOYSGU9T), con

do con 1 ODIA, ue, od ec a calas Y
asvero de malo de manero Nedado, Un ls cren
Y ye catala dla dl pco ac nda

rl esa dela Sacanó» RAFAEL GUILLERMO PERMIEYRCS
[iritcdo son CNI OSA, ln pat jr as citas
ao de etaizo do mana init

ZCTAYA- Se nota
CARNOCK, de neclomal
4 queso refer l rta

seis YT E]
horas Bajo

E Cp Sd
A e Ao
PEA 2

Ga can Ne Hen
Nroutos blico
e ORLE

Página Nímero 1
ecolación dl Saperintendene Nacional de os Regisras Piblicos N'I24-97SUNARP.

.ao. 9

pac. 14

www.notariatambini.com
NOTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
7 RPC: 981321178 / 998152812
informesdinotariatambini.com Servicios en lín:

KARDEX: 41688 ESCRITURA; 1571 MINUTA: "TE STIMONIO

¿wins notariatambini.com

KARDEX: 37095 ESCRITURA: 3317 MINUTA: 1922

SUNARP

ZONA REGISTRAL N* IX SEDE LIMA.
OHCINA ARGISTRAL LIMA

2013-00881108
16/09/2013,

7 - asiero
E

Zz z cer ales deso cobrados: $/.0.00 nuevos soles y
3 < . : 03-34. LIMA, 18-de Setiembre de 2013.
3 0Diwj

XÍ |
|
33z
3
ez

É

210
= z

»aG. 10

pas. 15
wswwnotariatarabini.com
NOTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6333 / 204-1400
. RPC: 981321178 / 998152812
informes notariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688

ESCRITURA: 1571 MINUTA: 706
xaRDE% 37098 EscrrTUM 3337 sama: 2922
O
SUNARP OFICINA REGISTRAL |
ES Para OSO

INSCRIECION DE SOCIPDADES COMERCIALES DE RESPONSABILIDAD LIMIT
MAPLE GAS CORPORATION DEL PERUS, RL. md Da,

REGISTRO DE PERSONAS JURIDICAS.
RUBRO : OTRAS INSCRIPCIONES
oeocor

LA PRESENTE.
NIDAD: CONELART, 16" Y SIGUIENTES

HOSTS la 63:03:2 PM horas. ball
O nues acia con Roc) mera) 00027203

Página Número 1
Beolación dl SaperinenteteNocona de o egsos Público ¡2497 SUMAR

ac. 11

PAG. 16
www.notariatambini.com
NOTARIA TA MBINI

Ay, Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
PC: 981321178 / 998152812
om Servicios en líne: v.notariatambinicom

mn "TESTIMON 10

notariatambi

informes

KARDEX: 41688 ESCRITURA: 1571

|

ABOGADA

Z
a
Zo os
O
ES =
355
iO!
O
s2
z E
Ss 2
z z

www,notariatambini.com
NOTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 294-1400
RPC: 981321178 / 998152812
informesOnotariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

o

www.notariatambini.com
NOTARIA TAMBINI

ay. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
'PC: 981321178 / 998152812
¿com Servicios en linea: www.notariatambini.com

informesárnotariarambii

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TESTIMONIO

¿de 1475369

!
p
E
E
¡
E

Dra. MÓNICA TAMBINIAVUL,
ABOGADA
NOTARIA DE LIMA

pac. 19

NOTARIA TAMBINI

Av. Jorge Basadre 280 - San 1sidro Central Telefónica: 222-6353 / 204-1400
. RPC: 931321178 / 998152812
informes(Znotariatambini.com Servicios en línea:

ww.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

pac. 20

www.notariatambini.com
NOTARIA TAMBINI

Av. Jorge Basadre 250 -6333 1 204-1400

HPC E
informes(Z notariatambini.com Servicios en línea:

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TE S TIM ONI O

ve notariatambini.com

Bo EL JORGE. OMIAMIBIRICO
a NOTARIO -ABOGADO..
de 7475371 z :

sd OCHO MIL QUINIENTOS SETENTIUNO,

Dra. MONICA TAMBINL AVILA
ABOGADA
NOTARIA DE LIMA

PAG. 21

www notariatambini.com
NOTARIA TAMBINI

Ay. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
RPC: 981321178 / 998152812
informes notariatambini.com Servicios en linea; www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

321 contaros DE LICENCIA,
EVALUACION: TECNICA: * SON PERURETRO Ss.

30: TRANSFERENCIA A CUALOUIER +
LaS. ACTIVOS DE-.:LA

PAG. 22

www.notariatambini.com
¡ONÍCA TAMBINI

ABOGADA
NOTARIA DE LIMA

KARDEX: 41688

Av. Jorge Basadre 280 -

informesít notariatambini.com Servicios en

ESCRITURA: 1571

NOTARIA TA MBINI

isidro Central Telefónic
RPC: 981321178 /998 812

-0353 / 204-1400

1

519987

polilica del Gabierno promover et desarrollo
delas acividades hidirccarbúrileras, sn fin de garantizar el
“uluro abastecimiento de. combusitbles Sobre la base der

'el Texto. Único: Grdenado: de: la: Ley

rocas, aprobado mednte Decisio

cam :042-2005-EM, se: E las actividades de:

carburos ett elterritoro-maciónal
Que; mediante. Decreto: Sup mo NE 035-2005-EM,
octubre do 2008, seraprohó al

de: Licencia, para, lá - Expleración. y. Explotación. de

Hidrocabutos enel LOTE, ubicado entro las provincias

ivan: y- Tambopéta del -depataciento de Madre do:
Dios; Paucar ¡ht del depariamen

“Cusco A anne Puno; elcualu me
ss PERUPETR HUNTOIL CCA
el DERE

mediano Dec

“Ley Ol
y cualquiera de les per

los senfecmen, pedía,

Bea me Éc
JRATIÓN, AND". PROQUETIO!
o ETE

de: Licencia para la: Exploración
Edrocararos en el Lore
PRODUCTION: El

uaa gado
pa 3 as
fayorde, ETROL!

ars aproba dario: Decreto Supremo.

005-EM.
DECRETA

“Artículo 1: - De la:Áproba

ción Contacta
a ers occ coanda
isencia paro la Exproración y Expiotación de Hidrocarburos
ana. apto por so Socio: SupremoN 095-2005-
10. Suprerro N-053-2005.EM

O 3
URSAL.M

de la Cesión de

aprobó eli
el Contrato de Licencia
igrocerbura:

Ejecuta
De contormid
4) y 24) det articulo 118" de la Consiiución: Pal

Perúy el Texto. > Emco Ordenado de ta Ley Orgalicade, E

vWw.nota

ariatambini.c

PAG. 23
NOTARIA TAMBINI

Av. Jorge Basadre 230 - San Isidro Central Telefón: 22-6333 / 204-1400
RPC; 931321178 / 998152812 o
informes notariatambini.com Servicios en línea: www.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

> NORMASL LEGALES

Explotación de: cc a en los Loles 31-8
Ko entre PERU OS A; y TH

DURA PERUANA, con
y elevado a escrtura pUblica por.

Que, m creto Supremo N* 002-2007 EMI, de
fecha 18; pd E 2007, se baaa modificóci tel
copiada apa para la Exy de Hidrocarburos

pe lo de establecen topes.

¿De contartade
Ze) dalAricalo 1
e oe

SA A
O ORPORATO DEL FeR
REA Modificación del:Contrato.de Licencia para:
nine de, Hidrocarburos en los Lotes

reso! Decre Supremo" será sofrendado
er Ministio do: com yE ala porel Ministro: de

Mato aseo
a o de Energía y Minas

Pao as
funcionafmien

paG. 24
wWww.notariatambini.com
fónica: 222-6333 / 204-1400

nlsidro Centr
21178

informes notariatambini.coro Servicios v.notariatambini.com

KARDEX: 41688 ESCRITURA: 1571 MINUTA: "TE STIM ONI O

SE DEJA CONSTANCIA QUE LOS CONTRATANTES NO EXHIBIERON NINGUNO DE LOS MEDIOS DE PAGOS SEÑALADO EN EL ARTICULO 5 DE

LA LEY 28194.

CONCLUSIÓN: LA NOTARIA QUE SUSCRIBE DEJA CONSTANCIA DE CUMPLIMIENTO DEL DECRETO LEGISLATIVO N* 1106: YO, LA
NOTARIA DEJO CONSTANCIA DE HABER CUMPLIDO CON LA SÉTIMA DISPOSICIÓN COMPLEMENTARIA Y MODIFICATORIA DEL DECRETO
LEGISLATIVO NO 1106, DECRETO LEGISLATIVO DE LUCHA EFICAZ CONTRA EL LAVADO DE ACTIVOS Y OTROS DELITOS RELACIONADOS A
LA MINERÍA ILEGAL Y CRIMEN ORGANIZADO, QUE MODIFICA EL ARTÍCULO 55 DEL DECRETO LEGISLATIVO DEL NOTARIADO N? 1049, EN
TAL SENTIDO LOS OTORGANTES DEL PRESENTE INSTRUMENTO PÚBLICO DECLARAN BAJO JURAMENTO Y BAJO SU RESPONSABILIDAD
QUE EL ORIGEN DE LOS FONDOS, BIENES U ACTIVOS QUE CADA UNO DE LOS MISMOS TRANSFIERE NO TIENE RELACIÓN ALGUNA CON EL
LAVADO DE ACTIVOS, ESPECIALMENTE LO CONCERNIENTE A LA MINERÍA ILEGAL U OTRAS FORMAS DE CRIMEN ORGANIZADO, SIENDO
SU ORIGEN LÍCITO; HACIENDO EXTENSIVA ESTA DECLARACIÓN JURADA A LOS MEDIOS DE PAGO UTILIZADOS, DE SER EL CASO, EN EL
ACTO QUE POR LA PRESENTE SE FORMALIZA. DOY FE DE HABER SIDO LEÍDO ESTE INSTRUMENTO POR QUIENES COMPARECEN, ASÍ
COMO DE HABER SIDO RATIFICADO EN SU CONTENIDO, DEJO CONSTANCIA DE HABER INSTRUIDO A LOS OTORGANTES SOBRE LOS
EFECTOS LEGALES DEL MISMO. EL PRESENTE INSTRUMENTO SE INICIA A FOJAS 7339 (SIETE MIL TRESCIENTOS TREINTA Y NUEVE) DE
NÚMERO DE SERIE 3209039 Y CONCLUYE A FOJAS 7351 (SIETE MIL TRESCIENTOS CINCUENTA Y UNO) DE NÚMERO DE SERIE 3209051

DE MI REGISTRO DE ESCRITURAS PUBLICAS CORRESPONDIENTE AL AÑO 2014. *

]

FERREYROS CANNOCK, RAFAEL GU. a a E

HABIÉNDOSE CONCLUIDO EL PROGESO DE mAs Ar LA NOTARIA CON FECHA TREINTA DE MARZO DEL DOS MIL CATORCE, DE LO
QUE DOY FE. 7 =
FIRMADO: MONICA MARGOT TAMBINI AVILA,- N

AVI]

TAMBIN

ABOGADA
NOTARIA DE LIMA

NOTANÍA
TAMBN

PAG. 25

<
E
z
Z
ES]
z
=
]
<=

ABOGADA
NOTARIA DE LIMA

OTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefónica: 222-6353 / 204-1400
RPC: 998152812 / 981321178
E-mail: informes(Unotariatambini.com Servicios en línea: www.notariatambini.com
KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

TESTIMONIO

4isa7

ANOTACION DE INSCRIPCION ]

sunarp :

ZONA HA GASTIAL NI SEDE LIMA
OVICINA REGISTRAL LIMA.

Í
| TITULO N? 2014-00441099

Fecha de Presentación : 07/05/2014

Se deja constancia que se ha registrado lo siguiente

PARTIDA N" ASIENTO
RECTIFICACIÓN DE ERROR 16006949 A00007
MATERIAL

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s)

cobrados - S/.0.00 nuevos soles y
chos |

Recibols) N layo de 2014

PAG. 29
NOTARIA TAMBINI

Av. Jorge Basadre 280 - San Isidro Central Telefóni 53 204-1400
RPC: 998152812 / 981321178 o
E-mail: informes(Auotariatambini.com Servicios en línea: www.notariatambini.com
KARDEX: 41688 ESCRITURA: 1571 MINUTA: 706

TESTIMONIO

ZONA REGISTRAL N* IX SEDE LIM,
OFICINA REGISTRAL LIM.

sunarp.. es

1 INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
L- THE MAPLE GAS CORPORATION DEL PERU SUCURSAL PERUANA.

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : CONSTITUCION
AYO007

Consta del Título Archivado N? 350980 de fecha 08 de abril de 2014 que diera
mérito ú la inscripción del asiento A-00006 de esta partida registral que en relación a
los comparecientes

+ Donde dice: PETROPERU S.A.
+ DEBE DECIR PERUPETROS,.A.

La presente rectificación se realiza a solicitud del interesado y al amparo de lo
dispuesto en los articulo 75 y 77 del Reglamento General de los Registros Públicos.
El título fue presentado,cl.07/05/2014,a,las.08:18:25.AM horas, bajo el N'-2014-
00441099 del Tomo Diario 0492 Derechos cobrados S/.0.00 nuevos soles con
Recibol A, U8 de Mayo de 2014.

ABOGADA
NOTARIA DE LIMA

<
2
E
Zz
ES
E
E
E
E
Z
e
=
a

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N" 124-97-SUNARP.

paG. 30
